  Case: 1:17-md-02804-DAP Doc #: 2643 Filed: 09/25/19 1 of 7. PageID #: 415909




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                               MDL No. 2804

     The County of Summit, Ohio, et al. v.              Case No. 1:17-md-2804
     Purdue Pharma L.P., et al.,
     Case No. 18-op-45090                               Judge Dan Aaron Polster

     The County of Cuyahoga, Ohio, et al. v.
     Purdue Pharma L.P., et al.,
     Case No. 17-op-45004



                                 WALGREENS’ TRIAL BRIEF

        Defendants Walgreen Co. and Walgreen Eastern Co. (together, “Walgreens”) submit this

trial brief to outline the evidence that Walgreens intends to offer at trial and some of the most

significant evidentiary issues that Walgreens anticipates the Court will need to address during the

course of the trial.

        Pursuant to the Court’s instructions, this brief does not revisit the legal issues addressed

in briefing to the Court on motions to dismiss, motions for summary judgment, and motions to

exclude certain expert testimony. Walgreens does, however, anticipate advancing many of those

arguments (and others) in a Rule 50 motion at the close of Plaintiffs’ case and, if necessary, in

Rule 50 and Rule 59 motions after trial.

        Walgreens does not intend for the description of its defense offered in this trial brief to be

binding. It submits this brief without prejudice to its right to revise its trial presentation and offer

different or additional evidence at trial as the needs of the case develop and in light of Plaintiffs’

evidence and arguments.
  Case: 1:17-md-02804-DAP Doc #: 2643 Filed: 09/25/19 2 of 7. PageID #: 415910



                              Plaintiffs’ Claims Against Walgreens

       Plaintiffs Cuyahoga County and Summit County have never asserted either federal or

state RICO claims against Walgreens, unlike almost all of the other Defendants who will be at

trial. In addition, Plaintiffs have now dismissed all causes of action against Walgreens other than

claims for civil conspiracy and public nuisance. As to the remaining claims against Walgreens,

they are limited to Walgreens’ activities as a distributor of controlled substances to Walgreens’

own pharmacies in Ohio before 2014, when Walgreens ceased distributing controlled substances

like prescription opioid medications.

       Thus, Plaintiffs have conceded, and the Court’s rulings reflect, that Plaintiffs are not

asserting any claims against Walgreens in these cases based on the dispensing of prescription

opioid medications by Walgreens pharmacists. In particular, there is no claim that a Walgreens

pharmacist in either Cuyahoga County or Summit County ever dispensed any prescription opioid

medication other than to fill a valid prescription that the pharmacist had no reason to doubt was

written for a legitimate medical purpose by a prescriber who had both a license to practice

medicine issued by the State of Ohio and a registration to prescribe controlled substances issued

by DEA. This concession is critical. Walgreens cannot, even in theory, be held liable based on

shipments from its distribution centers to its own pharmacies—even shipments that Plaintiffs and

their experts would characterize as “suspicious”—unless Plaintiffs can also show that the

medications were then used for some purpose other than to fill legitimate prescriptions.

       Moreover, while Plaintiffs and their experts say that pharmaceutical manufacturers’

marketing efforts persuaded competent and well-meaning doctors to write an excessive number

of legitimate prescriptions for prescription opioid medications, that is no basis for faulting the

pharmacists who complied with their professional obligations to fill prescriptions written by

                                                  2
  Case: 1:17-md-02804-DAP Doc #: 2643 Filed: 09/25/19 3 of 7. PageID #: 415911



doctors acting in the usual course of their medical practice. Plaintiffs have never claimed—and

there is no evidence even to suggest, much less to prove—that any Walgreens pharmacy in

Cuyahoga County or Summit County (or anywhere else) operated as a “pill mill” like the rogue

pharmacies alleged to have routinely dispensed controlled substances based on clearly improper

prescriptions or even without any prescription at all.

        Nevertheless, Walgreens assumes that Plaintiffs will attempt to prove at trial, in broad

strokes: (1) that there were deficiencies in Walgreens’ suspicious order monitoring programs at

its distribution centers; (2) that, as a result of those alleged deficiencies, Walgreens shipped

greater volumes of prescription opioid medications to its pharmacies than it otherwise would

have; (3) that these medications that otherwise would not have been shipped were, somehow,

subsequently diverted to the illicit market and contributed to opioids crisis; and (4) that this

alleged Walgreens-specific contribution to the crisis caused some quantifiable harm to Plaintiffs.

                                   Walgreens’ Defense at Trial

        Walgreens will demonstrate at trial that Plaintiffs cannot make any of these showings,

although the specific evidence that Walgreens will present in support of its defense will

necessarily depend on what evidence and theories Plaintiffs eventually decide to pursue before

the jury.

        For the reasons set forth in detail in the parties’ summary judgment briefing, Plaintiffs

cannot show that any conduct by Walgreens resulted in the diversion of prescription opioid

medications that could have caused the harms that Plaintiffs allege. While the Court concluded

that the inferences offered by Plaintiffs as evidence of causation were sufficient to avoid

summary judgment, Walgreens will show at trial that the proffered inferences are unsupported

(in fact, contradicted) by the actual evidence and insufficient to carry Plaintiffs’ burden of proof.

                                                  3
  Case: 1:17-md-02804-DAP Doc #: 2643 Filed: 09/25/19 4 of 7. PageID #: 415912



       Among other things, Walgreens will show that its distribution centers always followed

appropriate protocols for monitoring suspicious orders, reporting them to DEA, and evaluating

whether they should be shipped—even when DEA officials could not agree among themselves

what was required of Walgreens and gave Walgreens self-contradictory direction. It is no

surprise, then, that the Walgreens shipments that Plaintiffs and their experts have identified as

suspicious are, for the most part, not even unusual. They are certainly not “suspicious.” And

prior submissions in this litigation have confirmed that Plaintiffs’ attempt to prove diversion is

no stronger than an insistence that the fact of a large shipment, regardless of how busy the

receiving pharmacy may have been serving legitimate patients, permits an inference of diversion.

Plaintiffs’ theory is belied by the testimony of their own experts and every DEA and law

enforcement witness in the case, as well as by Plaintiffs’ concession that they do not assert any

violation by Walgreens employees of the rules that govern the dispensing of controlled

substances.

                                         Key Evidentiary Issues

       Walgreens anticipates that the most important evidentiary issues for Court during trial

may include the following:

          Improper efforts by Plaintiffs to describe as “the law” or otherwise reflective of legal

           obligations what are in fact non-binding and sub-regulatory guidance documents by

           DEA employees that are inconsistent with other guidance offered by different

           employees of the same agency.

          Efforts by Plaintiffs to block the presentation of evidence regarding the actual causes

           of the opioids crisis in Cuyahoga County and Summit County—which are many-

           faceted and complex; which in many instances do not reflect well on Plaintiffs and

                                                 4
Case: 1:17-md-02804-DAP Doc #: 2643 Filed: 09/25/19 5 of 7. PageID #: 415913



        other government bodies and agencies; and which involve innumerable actors not

        before the Court, ranging all the way from well-intentioned prescribing doctors to

        criminal drug dealers and heroin traffickers, to say nothing of the former parties

        against whom Plaintiffs have lodged the most incendiary allegations of wrongdoing.

       Plaintiffs’ attempts to conflate the evidence regarding different Defendants and to try

        an improper composite case against a non-existent “industry” composed of very

        differently situated Defendants. Far from being monolithic, Defendants operated

        entirely different businesses occupying different parts of the supply chain. And the

        facts vary enormously with respect to each Defendant’s actual conduct, each

        Defendant’s alleged contributions to the opioids crisis, and each Defendant’s

        compliance with the relevant legal requirements, among many other topics.

       Impermissible arguments by Plaintiffs that attempted collective proof—for example,

        of causation—can serve as evidence against each individual Defendant, despite the

        inapplicability of any variety of market-share liability under Ohio law.

       Attempts by Plaintiffs to overcome their lack of evidence regarding any alleged

        conduct touching either Cuyahoga County or Summit County with inflammatory

        claims based on enforcement actions and settlements in other jurisdictions. Plaintiffs’

        summary judgment briefing reveals that essentially their entire case against

        Walgreens rests on allegations that DEA made against the company in 2012 regarding

        one distribution center and six pharmacies in Florida. These allegations were never

        tested before any court or even a neutral administrative adjudicator. Walgreens has

        asked the Court to exclude such evidence in limine as both irrelevant and unduly

        prejudicial. If the Court does not exclude this evidence as a general matter, then it

                                              5
 Case: 1:17-md-02804-DAP Doc #: 2643 Filed: 09/25/19 6 of 7. PageID #: 415914



          will need to address at trial the scope of the specific evidence that can fairly be

          admitted before a jury. And it will need to rule on what inferences from such

          evidence counsel will be permitted to argue in an attempt to link untested allegations

          regarding events in Florida to northern Ohio. Depending on the Court’s rulings,

          Walgreens anticipates that significant trial time may be devoted to factual disputes

          that do not concern anything that actually happened in Cuyahoga County or Summit

          County.

                                           Conclusion

      Walgreens looks forward to addressing these issues further with the Court at trial.

Dated: September 25, 2019                       Respectfully submitted,

                                                 /s/ Kaspar J. Stoffelmayr
                                                 Kaspar J. Stoffelmayr
                                                 Brian C. Swanson
                                                 Katherine M. Swift
                                                 Matthew W. Brewer
                                                 BARTLIT BECK LLP
                                                 54 West Hubbard Street
                                                 Chicago, IL 60654
                                                 Phone: (312) 494-4400
                                                 Fax: (312) 494-4440
                                                 Email: kaspar.stoffelmayr@bartlitbeck.com
                                                 Email: brian.swanson@bartlitbeck.com
                                                 Email: kate.swift@bartlitbeck.com
                                                 Email: matthew.brewer@bartlitbeck.com

                                                 Alex J. Harris
                                                 BARTLIT BECK LLP
                                                 1801 Wewatta Street, 12th Floor
                                                 Denver, CO 80202
                                                 Phone: (303) 592-3100
                                                 Fax: (303) 592-3140
                                                 Email: alex.harris@bartlitbeck.com

                                                 Counsel for Walgreen Co. and Walgreen
                                                 Eastern Co.

                                                6
 Case: 1:17-md-02804-DAP Doc #: 2643 Filed: 09/25/19 7 of 7. PageID #: 415915



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of September, 2019, a notice of the foregoing has

been served via CM/ECF to all counsel of record.


                                             /s/ Kaspar J. Stoffelmayr
                                             Kaspar J. Stoffelmayr

                                             Counsel for Walgreen Co. and Walgreen
                                             Eastern Co.
